DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
	The Amendment filed on 3/18/22 has been accepted and entered.  Applicants arguments in conjunction with the amendments “wherein the higher layer data is Transmission Control Protocol (TCP) data” has been fully considered and are persuasive.  Therefore rejections of claims 1-15 have been withdrawn.  

Allowable Subject Matter
Claims 1-3, 5-8, 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants remarks submitted with the amendments have been fully considered and found to be persuasive.  The prior arts of record whether taken individually or in any reasonable combination fail to teach or render obvious a Physical Downlink Shared Channel (PDSCH) carrying a transport block to which higher layer data is mapped, wherein the higher laver data is Transmission Control Protocol (TCP) data, and a Physical Downlink Control Channel (PDCCH) scheduling the PDSCH, wherein the PDCCH carries Downlink Control Information (DCI) following a predetermined DCI format, wherein the DCI contains information regarding downlink resource assignment for the PDSCH and uplink resource assignment; receiving, from the user equipment, an acknowledgement signal using the information regarding uplink resource assignment, the acknowledgement signal indicating an acknowledgement for the received higher layer 
Aiba et al US (20160036559) teaches the downlink data indicates, for example, user data; the DL-SCH is a transport channel. Moreover, a unit for transmitting the downlink data (DL-SCH) through the PDSCH is referred to as a Transport Block (TB); the transport block is a unit handled in a MAC (Media Access Control) layer. In the DL-SCH, a HARQ and dynamic adaptive radio link control are supported, and beam forming is available. In the DL-SCH, dynamic resource allocation and quasi-static resource allocation are supported.
Papasakelleriou US (20140269452) teaches methods and apparatus of a base station or a User Equipment (UE) in communication with each other are provided. The UE is configured by the base station for operation with an adapted Time Division Duplex (TDD) UpLink-DownLink (UL-DL) configuration. A process enabling transmission of acknowledgement information from the UE for communication in two different sets of DL Transmission Time Intervals (TTIs) is provided.
You et al US (20150245344) teaches  method and user device for transmitting first ACK/NACK information on a first cell group including a primary cell and one or more secondary cells from among a plurality of serving cells on a physical uplink control channel (PUCCH) of a specific cell in the first cell group, and to a method and base station for receiving the first ACK/NACK information on the PUCCH of the specific cell. When the first ACK/NACK information includes only ACIQNACK for the primary cell, the specific cell is the primary cell, and, when the first ACK/NACK information includes ACK/NACK on at least one of the one or more secondary cells, the specific cell is a secondary cell from among the one or more secondary cells of the first cell group that is set for the ACK/NACK transmission.
None of these references taken alone or in any reasonable combination teach the claims as amended, in conjunction with other limitations as recited in the claims, and thus the claims are allowed over the prior art of record.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478